United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE ARMY,
COMMUNICATIONS-ELECTRONICS
COMMAND, Fort Monmouth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2005
Issued: April 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 3, 2006 merit decision concerning her entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this claim.
ISSUE
The issue is whether appellant has more than a 17 percent permanent impairment of her
right leg for which she received a schedule award and whether she has any permanent
impairment of her left leg.
FACTUAL HISTORY
On August appellant, then a 33-year-old personnel staffing specialist, filed a traumatic
injury claim alleging that she sustained a back injury at work on August 24, 1981 due to lifting
heavy boxes. She stopped work on August 24, 1981. The Office accepted that appellant

sustained a herniated disc at L4-5 and paid compensation for periods of disability.1 On
November 30, 1981 appellant underwent a decompression hemilaminectomy and foraminectomy
at L4-5. The procedure was authorized by the Office. The Office later accepted that appellant
sustained scarring due to the surgery.
Appellant received treatment for her back problems over the years and complained of low
back pain with limitations upon movement of her low back. The results of the December 21,
1989 magnetic resonance imaging (MRI) scan showed L4-5 and L5-S1 disc degeneration and
mild osteophytic encroachment at L4-5 into the spinal canal with mild compression upon the
thecal sac. The results of June 16, 1998 MRI scan testing showed a recurrent disc protrusion into
the ventral epidural space at L5-S1 without effect on the thecal sac and a mild disc bulge at L4-5.
In June 1999 appellant returned to light-duty work for the employing establishment as a
secretary. The results of an April 20, 2000 electromyogram (EMG) and nerve conduction testing
revealed findings consistent with chronic L5-S1 root dysfunction as seen by an absent H-soleus
reflex and decreased numbers of recruited motor units with polyphasic motor units in the right
tibialis anterior.
On December 22, 2003 Dr. David Weiss, an attending osteopath Board-certified in
orthopedic medicine, provided a history of appellant’s findings on examination and diagnostic
testing. He stated that examination revealed paravertebral muscle spasm and tenderness from L4
through S1 and bilateral posterior superior iliac spine tenderness. Range of motion testing
showed forward flexion of 65 degrees, backward extension of 15 degrees, left lateral flexion of
10 degrees and right lateral flexion of 5 degrees with pain at the extremes. Dr. Weiss stated that
straight leg raising was positive at 75 degrees above the horizontal line on the left producing
midline low back pain and positive at 80 degrees above the horizontal line on the right producing
midline low back pain. He indicated that manual muscle testing revealed that the hip flexors
were Graded 4/5 on both sides and that the gastrocnemius muscles were Graded 4/5 on both
sides and stated, “Sensory examination reveals a perceived sensory deficit over the L4, L5 and
S1 dermatones involving the right lower extremity.”
Dr. Weiss diagnosed chronic post-traumatic lumbosacral strain and sprain, herniated
nuclei pulpous at L4-5 and L5-S1, status post decompressive hemilaminectomy at L4-5,
discogenic disease at L4-5 and lumbar radiculopathy at L5-S1. He indicated that the August 24,
1981 injury was the competent producing factor for appellant’s subjective and objective findings.
For the right leg, Dr. Weiss stated that appellant had a 5 percent impairment for 4/5 motor
strength loss of the hip flexors, a 17 percent impairment for 4/5 motor strength loss of the
gastrocnemius (measured by ankle plantar flexion), a 4 percent impairment due to sensory loss
associated with the L4 nerve root, a 4 percent impairment due to sensory loss associated with the
L5 nerve root and a 4 percent impairment due to sensory loss associated with the S1 nerve root.2
He combined these figures, using the Combined Values Chart of the A.M.A., Guides to equal a
30 percent impairment and then added a 3 percent impairment for “pain-related impairment” to
1

The findings of September 24, 1981 myelogram testing showed some posterior bulging at L4-5 and L5-S1.

2

Dr. Weiss applied Table 17-8 on page 532 and Table 15-5 on page 424 of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed 2001).

2

conclude that appellant had a 33 permanent impairment of her right leg. For the left leg,
Dr. Weiss added a five percent impairment for 4/5 motor strength of the hip flexors to a three
percent impairment for “pain-related impairment” to conclude that appellant had an eight percent
permanent impairment of her left leg.
The Office referred appellant to Dr. Robert Dennis, a Board-certified orthopedic surgeon,
for further evaluation of the extent of her lower extremity impairment. On April 12, 2005
Dr. Dennis indicated that he had reviewed the medical evidence of record, including the
December 22, 2003 evaluation of Dr. Weiss and provided a history of appellant’s findings on
examination and diagnostic testing. Dr. Dennis stated that on examination appellant exhibited
decreased sensation in the superficial femoral nerve distribution in the right thigh, that there was
slight weakness of plantar flexion and dorsiflexion of the right foot, that the right Achilles reflex
was absent and that there was weakness in the right gastrocnemius muscle which was associated
with the S1 nerve root. He indicated that there was no deficit in the L4 nerve root, that the L5
nerve root was intact and that there was no weakness in the hip flexors or hip rotators bilaterally.
Dr. Dennis stated:
“The nerve that was most significantly involved was the sciatic nerve. It made up
the L5 and S1 nerve roots, which were the two most involved nerve roots. This
affects the gastric muscle and it certainly affects the Achilles reflex. The nerve
roots involved are isolated to the L5 and S1 nerve roots in the right side, in my
opinion. They have been left with some permanent deficits, which are reflected in
the weakness and sensory deficits described in this document. In referring to
Figure 17-8, one can further identify the specific muscles involved. It should be
noted that I found no hip flexor weakness. Therefore, the femoral nerve is not
involved in my opinion, but did explain the loss of sensation along the right thigh
is a meralgia paresthetica, which is truly sensory peripheral nerve issue without a
functional loss.
“I refer you to [p]age 532, Table 17.8 where muscle strength is identified. It is
my opinion [that appellant] has a Grade [3] to [4] deficit of flexion indicating a 10
percent deficit and knee flexion representing a 7 percent deficit as it relates to the
lower extremity.
“There are no other deficits in regard to muscle strength identified whatsoever.
There is no sensory deficit associated with sciatic nerve in my opinion, since the
meralgia paresthetica is what is causing the sensory loss and this is not
register[ed] as a functional impairment. I have referred to [p]age 529 and find no
evidence of gait deficit. I refer to [p]age 537 and find no joint motion loss. Zero
percent permanency has to be attributed to sensory loss, in my opinion and to
joint contracture.
“Taking the muscle loss identifiable to the sciatic nerve and the peripheral
extensions of the nerve, it is my opinion [that appellant] has suffered a total 17
percent functional impairment of the right lower extremity as defined and
consistent with the A.M.A., Guides. This represents a permanent impairment. I

3

have looked at Dr. Weiss’ report and I am quite aware that my determination is in
contradiction to some of the methodologies that he has used to defining large
sensory deficits, which I do not confirm. He has also defined extensive weakness
of hip flexors, which I did not identify.”
On April 21, 2005 Dr. Dennis provided clarification of his April 12, 2005 evaluation. He
emphasized that he felt he performed a complete examination of both of appellant’s legs and
indicated that confusion may have been created by the fact that he placed his findings for testing
of appellant’s legs in the section for findings of back testing. Dr. Dennis repeated his conclusion
that appellant had a 17 percent permanent impairment of her right leg but no impairment of her
left leg.
On April 12, 2005 an Office medical adviser stated that he agreed with the impairment
rating provided by Dr. Dennis. In a July 22, 2005 award of compensation, the Office granted
appellant a schedule award for a 17 percent permanent impairment of her right leg and a 0
percent permanent impairment of her left leg.
Appellant requested a hearing before an Office hearing representative. At the
December 19, 2005 hearing appellant argued that the opinion of Dr. Weiss showed that she was
entitled to additional schedule award compensation.
By decision dated and finalized March 3, 2006, the Office hearing representative
affirmed the Office’s July 22, 2005 decision.
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing regulation4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.5
It is well established that proceedings under the Act are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.6

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

4

ANALYSIS
The Office accepted that appellant sustained a herniated disc at L4-5 on August 24, 1981.
On November 30, 1981 she underwent a decompression hemilaminectomy and foraminectomy at
L4-5. The Office later accepted that appellant sustained scarring due to the surgery. In a
July 22, 2005 award of compensation, the Office granted appellant a schedule award for a 17
percent permanent impairment of her right leg and a 0 percent permanent impairment of her left
leg. The award was based on the opinion of Dr. Dennis, a Board-certified orthopedic surgeon,
who served as an Office referral physician.
The Board finds that the impairment evaluation of Dr. Dennis has several deficiencies
that require the Office to further develop the medical evidence. In his April 2005 evaluation,
Dr. Dennis concluded that appellant had a 17 percent permanent impairment of her right leg
based on Table 17-8 on page 532 of the A.M.A., Guides which pertains to muscle weakness.7
He indicated that appellant had a Grade 3 to 4 deficit of flexion on the right which would warrant
a 10 percent impairment rating. However, Dr. Dennis did not indicate what type of flexion to
which he was referring and the Board is unable to make such a determination.8 Dr. Dennis
added this 10 percent rating to a 7 percent impairment rating which was derived from the fact
that appellant had a Grade 3 to 4 deficit of right knee flexion. However, an examination of Table
17-8 shows that a Grade 3 to 4 deficit of right knee flexion would equal a 12 to 17 percent
impairment of the right leg.9
Dr. Dennis concluded that appellant had no other sensory or strength deficits in her legs,
but he did not provide sufficient rationale for this conclusion. On one hand, he stated that the
most significantly involved nerve was the right sciatic nerve that “made up the L5 and S1 nerve
roots” and noted that the right L5 and S1 nerve roots had “been left with some permanent
deficits, which are reflected in the weakness and sensory deficits described in this document.”
But he also indicated in the same report that there was no deficit in the L4 nerve root and that the
L5 nerve root was intact and he provided no impairment rating for a deficit associated with these
nerve roots. Dr. Dennis noted that appellant exhibited weakness of dorsiflexion of the right foot,
but he did not adequately explain why this finding would not warrant an impairment rating for
weakness in the right ankle muscle group associated with the L4 or L5 nerve root.10 In addition,
Dr. Dennis indicated that appellant did not have any deficit upon motion of her lower
extremities. However, he did not provide findings of range of motion testing under the relevant
standards.11

7

See A.M.A., Guides 532, Table 17-8.

8

Table 17-8 provides ratings for deficits upon hip, knee, ankle or great toe flexion, among other movements. Id.

9

Id.

10

See A.M.A., Guides 551, Figures 17-8 and 17-9. These figures show the distribution of the L4 and L5 nerves
into the foot.
11

See A.M.A., Guides 537, Tables 17-9 through 17-14.

5

In a December 22, 2003 evaluation, Dr. Weiss, an attending osteopath Board-certified in
orthopedic medicine, concluded that appellant had a 33 percent permanent impairment of her
right leg and an 8 percent permanent impairment of her left leg. However, this impairment rating
also exhibits a number of deficiencies. Dr. Weiss determined that, for the right leg, appellant had
a 5 percent impairment for 4/5 motor strength loss of the hip flexors and a 17 percent impairment
for 4/5 motor strength loss of the gastrocnemius (measured by ankle plantar flexion) and that, for
the left leg, she had a 5 percent impairment for 4/5 motor strength of the hip flexors.12 However,
Dr. Weiss did not explain how these findings were related to the employment-related injury to
appellant’s L4 or L5 nerve distributions.
Dr. Weiss indicated that sensory examination revealed “a perceived sensory deficit over
the L4, L5 and S1 dermatones involving the right lower extremity” and concluded that appellant
had a four percent impairment due to sensory loss associated with the L4 nerve root, a four
percent impairment due to sensory loss associated with the L5 nerve root and a four percent
impairment due to sensory loss associated with the S1 nerve root.13 However, he did not clearly
explain the basis for this “perceived sensory deficit.” Moreover, Dr. Weiss’s addition of
impairment ratings for loss of muscle strength and peripheral nerve deficits would not generally
be allowed under the relevant standards14 and he did not adequately explain why he assigned a
three percent impairment rating to each leg for “pain-related impairment.”15
For these reasons, the medical evidence requires further development. The Office should
refer appellant and the case record to an appropriate specialist for examination and evaluation of
the permanent impairment of her lower extremities. After such further development as the
Office deems necessary, the Office should issue an appropriate decision regarding appellant’s
claim.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
has more than a 17 percent permanent impairment of her right leg, for which she received a
schedule award and whether she has any permanent impairment of her left leg. The case is
remanded to the Office for further development.

12

Dr. Weiss applied Table 17-8 on page 532 of the A.M.A., Guides.

13

Dr. Weiss applied Tables 15-5 and 15-18 on page 424 of the A.M.A., Guides.

14

See A.M.A., Guides 526, Table 17-2.

15

See A.M.A., Guides 573-81, sections 18.3d through 18.3f.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 3, 2006 decision is set aside and the case remanded to the Office for further proceedings
consistent with this decision of the Board.
Issued: April 24, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

